
	

114 HR 5047 : Protecting Veterans’ Educational Choice Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 5047
		IN THE SENATE OF THE UNITED STATES
		December 1, 2016ReceivedAN ACT
		To direct the Secretary of Veterans Affairs and the Secretary of Labor to provide information to
			 veterans and members of the Armed Forces about articulation agreements
			 between institutions of higher learning, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Veterans’ Educational Choice Act of 2016. 2.Department of Veterans Affairs provision of information on articulation agreements between institutions of higher learning (a)InformationDepartment of Veterans Affairs counselors who provide educational or vocational counseling services pursuant to section 3697A of title 38, United States Code, shall provide to any eligible individual who requests such counseling services information about the articulation agreements of each institution of higher learning in which the veteran is interested.
 (b)Certification of eligibilityWhen the Secretary of Veterans Affairs provides to a veteran a certification of eligibility for educational assistance provided by the Department of Veterans Affairs, the Secretary shall also include detailed information on such educational assistance, including information on requesting education counseling services and on articulation agreements.
 (c)DefinitionsIn this section: (1)The term institution of higher learning has the meaning given such term in section 3452(f) of title 38, United States Code.
 (2)The term articulation agreement has the meaning given such term in section 486A of the Higher Education Act of 1965 (Public Law 89–329; 20 U.S.C. 1093a).
 (d)Deadline for implementationThe Secretary of Veterans Affairs shall implement this section not later than 90 days after the date of the enactment of this Act.
			
	Passed the House of Representatives November 30, 2016.Karen L. Haas,Clerk
